Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection mailed on 10/18/2021.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/16/2022 has been entered. 	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Regula et al. (USPGPUB No. 2015/0281126 A1, hereinafter referred to as Regula) in view of Flynn et al. (USPGPUB No. 2014/0344488 A1, hereinafter referred to as Flynn) and further in view of Brunner et al. (US Pat No. 7009618 B1, hereinafter referred to as Brunner) and further in view of Narad (US Pat No. 9294386 B2).
	Referring to claim 1, Regula discloses an apparatus comprising {“messaging engine”, see Figs. 1-3, [0048]}:
a buffer {“being buffered in the switch”, see Figs. 1-3, [0046]};
a producer direct memory access (DMA) engine {“DMA engine reads host memory”, see Fig. 3, [0079 }; 
	Regula does not appear to explicitly discloses a consumer DMA engine;
	wherein responsive to producing a given data chunk of a dataset, the producer DMA engine is configured to send an updated write pointer  to the consumer DMA engine indicating that a data credit  has been committed to the buffer and that the data credit is ready to be consumed; and wherein responsive to consuming the given data chunk of the dataset from the buffer, the consumer DMA engine is configured to send an updated read pointer to the producer DMA engine indicating that the data credit has been consumed and that space has been freed up in the buffer to be reused by the producer DMA engine.
	However, Flynn discloses a consumer DMA engine {“data transfers between two DMA engines 117”, see Fig. 1a, [0053]};
	wherein responsive to producing a given data chunk of a dataset {“breaking up data transfers into smaller segments or chunks”, [0063]}, the producer DMA engine is configured to send an updated write pointer {“sliding window 704”, see Fig. 7, [0153]} to the consumer DMA engine indicating that a data credit {“credit based system”, [0063]} has been committed to the buffer {“an area of memory”, see Fig. 1a, [0065]} and that the data credit is ready to be consumed {“performing data transfers in exchange for the credits”, [0063]}; and wherein responsive to consuming the given data chunk of the dataset from the buffer, the consumer DMA engine is configured to send an updated read pointer {“store data in a log format”, [0079]} to the producer DMA engine indicating that the data credit has been consumed {“allow valid data to be distinguished from invalid data”,  [0081]} and that space has been freed up in the buffer to be reused by the producer DMA engine {“reusing physical storage locations of the memory buffer 202”, see Figs. 2 and 7, [0112]}.
Regula and Flynn are analogous art because they are from the same problem-solving area, method and systems for handling DMA memory operations. 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Regula and Flynn before him or her, to modify Regula’s DMA engine incorporating Flynn’s “virtual channel 150” and corresponding “DMA engines 117” (see Fig. 1a).
The suggestion/motivation for doing so would have been to implement acknowledgement responses in order to meet demands to use a small portion of host memory to minimize latency and memory usage on the one hand, or to use a large portion of host memory to allow for longer processor response times and minimize processor usage on the other hand device drivers associated with transactions handled (Flynn ([0005]).
Therefore, it would have been obvious to combine Flynn with Regula to obtain the invention as specified in the instant claim(s).
	Furthermore, neither Regula nor Flynn appear to explicitly disclose wherein the updated write pointer identifies a location in the buffer; and indicates that is ready to be consumed;
	wherein the updated read pointer identifies a location in the buffer and indicates that is ready to be consumed;
	However, Brunner discloses wherein the updated write pointer identifies a location in the buffer {“PCI portion of the AGP aperture… used for any type of data transfer (E.G. DMA, etc) as desired”, Col 9, lines 37-40.}; and indicates that is ready to be consumed {“DMA to any memory address and thus read/write”, see Fig. 3, Col 1, lines 38-43.};
	wherein the updated read pointer identifies a location in the buffer {“PCI portion of the AGP aperture… used for any type of data transfer (E.G. DMA, etc) as desired”, Col 9, lines 37-40.} and indicates that is ready to be consumed {“DMA to any memory address and thus read/write”, see Fig. 3, Col 1, lines 38-43.};
Regula/Flynn and Brunner are analogous art because they are from the same problem-solving area, method and systems for handling DMA memory operations. 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Regula/Flynn and Brunner before him or her, to modify Regula/Flynn’s device incorporating Brunner “AGP aperture 64” and corresponding algorithm/circuity (see Fig. 3).
The suggestion/motivation for doing so would have been to implement computer systems including specific hardware to use a separate I/O remapping table to remap peripheral addresses below the 4 GB limit to addresses above the 4 GB limit (Brunner Col 2, lines 15-20) circumventing certain cost/performance tradeoffs associated with 32-bit address (Brunner Col 1, lines 30-37).
Therefore, it would have been obvious to combine Brunner with Regula/Flynn to obtain the invention as specified in the instant claim(s).

	Furthermore, Narad discloses: 
	a consumer direct memory access (DMA) engine {“classification engine block”, see Fig. 13.}; and a producer DMA engine configured to {“Action classification Engine”, see Fig. 16}: 
send a write pointer {“write pointers to the next ring”, Col 9, lines 43-45} to the consumer DMA engine that identifies a location {“receive buffer format”, see Fig. 7} in the buffer where given data is stored and indicates the given data is ready to be consumed, responsive to producing the given data {“write pointers to the next ring”, Col 9, lines 43-45}; 
and send an updated write pointer {“every cycle saved in real time”, Col lines 45-46} to the consumer DMA engine that skips one or more locations {“arbitrary memory location”, Col 10, line 10} of the buffer without producing data to be stored in the one or more locations {“particular index register actually access memory “, Col 10}, in response to detecting a given condition {“threshold conditions are detected and reported”, Col 10, lines 32-34}; and wherein responsive to consuming the given data chunk of the dataset from the buffer, the consumer DMA engine is configured to send an updated read pointer  {“ne read port and one write port”, section 1.4} to the producer DMA engine that identifies a location in the buffer and indicates that space has been freed up in the buffer {“ne read port and one write port”, section 1.4}.
Regula/Flynn/Brunner and Narad are analogous art because they are from the same problem-solving area, method and systems for handling DMA memory operations. 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Regula/Flynn/Brunner and Narad before him or her, to modify Regula/Flynn/Brunner’s device incorporating Narad “” ().
The suggestion/motivation for doing so would have been to implement computer systems including specific hardware to use a separate I/O remapping table to remap peripheral addresses below the 4 GB limit to addresses above the 4 GB limit (Brunner Col 2, lines 15-20) circumventing certain cost/performance tradeoffs associated with 32-bit address (Brunner Col 1, lines 30-37).
Therefore, it would have been obvious to combine Narad with Regula/Flynn/Brunner to obtain the invention as specified in the instant claim(s).

	As per claim 2, the rejection of claim 1 is incorporated and Regula discloses wherein the dataset is a first frame of a video sequence {“audio and video compression”, [0313]}, and the buffer is a circular buffer {“each TXQ is a circular buffer”, [0057]; similar logic applicable to the RXQ too, [0085].} is smaller than a size of the first frame {“length” field in the frame shown in Figure 4, [0210]}, and wherein the producer DMA engine is configured to:
write data to a first buffer location one or more data credits {“hardware maintained TXQ head value”, Table 3 after [0057]} in advance of a current location of the updated write pointer {“TXQ head” similarly applies to the tail, [0058]}; 
	and after writing data to the first buffer location {“queue maintained by the driver”, [0058]}, increment the write pointer by multiple data credits {“sometime after writing to the host memory”, [0058]}; Brunner discloses wherein the buffer with a size that is smaller than a size of the first frame {“if PCI remapping is used… the AGP portion” (Col 8, lines 34-39, see Figs. 3 and 4) and the first frame size request smaller as claimed (below or above the “4GB limit” block 92 (see Fig. 5, Col 8, lines 66-67)).};

	As per claim 3, the rejection of claim 1 is incorporated and Flynn discloses wherein the consumer DMA engine is configured to:
Skip data stored in the buffer by reading data from a second buffer location {“comprise a memory buffer”, see Fig. 1a, [0055]} one or more data credits in advance of a current location of the updated read pointer {“read and write operations”, see Fig. 1a, [0056]}, wherein the second buffer location is specified by a programmable skip amount {“mask a peripheral device 102 of the virtual channel 150”, see Fig. 1a, [0060]}; and
after reading data from the second buffer location, increment the read pointer by multiple data credits {“module 304 may manage read and/or write credits”, see Fig. 1a and 3, [0113]}.

	As per claim 4, the rejection of claim 3 is incorporated and Regula discloses further comprising a route manager configured to {“reroute dynamically”, [0031]}:
	manage initialization and updating of routing tables in a plurality of local routers {“memory registration tables”, [0035]}; and retrieve route descriptors for the first frame from a corresponding route descriptor queue {“both push and pull commands”, [0036]} and initialize route entries in the plurality of local routers {“transmit driver”, [0036]}.

	As per claim 5, the rejection of claim 3 is incorporated and Flynn discloses further comprising:
a plurality of producer DMA engines {“DMA engines 117”, see Fig. 1a} configured to transfer separate portions of the first frame to the buffer {“transferring the next segment of data”, see Fig. 1a, [0127]}; and a companion router {“transfer control module 304”, see Fig. 3, [012]} configured to merge updates from the plurality of producer DMA engines to the updated write pointer {“waits for an acknowledgment that data is stored”, see Fig. 1a and 3, [0127]}.

	As per claim 6, the rejection of claim 3 is incorporated and Flynn discloses further comprising a plurality of consumer DMA engines {“DMA engines 117”, see Fig. 1a} configured to consume separate portions of the first frame from the buffer {“transferring the next segment of data”, see Fig. 1a, [0127].

	As per claim 7, the rejection of claim 3 is incorporated and Flynn discloses wherein the producer DMA engine is configured to produce portions of a second frame prior {“storage requests are fulfilled by the memory buffer 202”, [0127]} to the consumer DMA engine completing consumption of all portions of the first frame {“waits for an acknowledgment that data is stored”, [0127]}.

	Referring to claims 8-14 are method claims reciting claim functionality corresponding to the apparatus claim of claims 1-7, respectively, thereby rejected under the same rationale as claims 1-7 recited above. 

	Referring to claims 15-20 are system claims reciting claim functionality corresponding to the apparatus claim of claims 1-7, respectively, thereby rejected under the same rationale as claims 1-7 recited above.

Response to Arguments  
Applicant’s arguments, filed on 09/10/2020, have been considered however rendered moot in view of the new ground of rejection(s). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references indicative of the current state of the art: US 11274929 B1, US 20210243129 A1, US 20190373086 A1, US 20190205244 A1, US 20190081903 A1, US 20190004133 A1, US 20180376171 A1, US 20120253847 A1, US 8036214 B2, AND US 20080056192 A1.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A. BARTELS whose telephone number is (571)270-3182.  The examiner can normally be reached on Monday-Friday 9:00a-5:30pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C.A.B./
Examiner
Art Unit 2184


/C. A. B./


/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184